Title: From George Washington to George Fraser, 5 December 1755
From: Washington, George
To: Fraser, George



[Alexandria, 5 December 1755]
To Lieutenant George Frazier, at Fredericksburgh.

As a quantity of Salt is wanted at Fort Cumberland for curing the provisions, you must endeavour to purchase it upon the best terms you can; and I shall fulfil any contract you may enter into. What I have engaged here has been at 2s. per bushel. You may procure six or eight hundred bushels at that rate, and see

that they are forwarded to Winchester as expeditiously as possible: in order to do this, you must hire and impress Waggons: those Horses which were sent round from Williamsburgh, are also to go up; and a Military Chest which Mr Allen made for me, is to receive the first conveyance. You are to remain in Fredericksburgh and Falmouth, seeing these things done, until further Orders.
All the Recruits which now are, and shall arrive at Fredericksburgh, between this and the 25th Instant, must immediately proceed to the Rendezvous at Winchester.
N:B. Enquire of Mr Dick and other Merchants, whether Commissary Walker has engaged Salt of them: if he has, you have then only to forward it up.
Alexandria: December 5th 1755.
